Citation Nr: 0612667	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  05-06 613A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the deceased serviceman's death on May [redacted], 2002 in a 
motorcycle accident was the result of his own willful 
misconduct.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The deceased serviceman served on active duty from January 
1995 until May [redacted], 2002.  He was pronounced dead early in the 
morning of May [redacted], 2002, as a result of a motorcycle accident 
that occurred shortly before midnight.  The appellant is his 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought.  
The case was subsequently transferred to the jurisdiction of 
RO in Roanoke.  

Pursuant to a March 2006 motion and the Board's granting 
thereof on April 20, 2006, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).  Although the claimant had 
requested a hearing before the Board, the hearing request was 
withdrawn in conjunction with the March 2006 motion.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The deceased serviceman died in May 2002 as a result of a 
motorcycle accident, and his death was either the proximate 
and immediate result of his intoxication or proximately 
caused by his deliberate or intentional wrongdoing with 
wanton and reckless disregard of its probable consequences.


CONCLUSION OF LAW

The deceased serviceman's death on May [redacted], 2002 was due to 
his own willful misconduct and was not in the line of duty.  
38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.22, 
3.102, 3.301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

As regards VA's notice requirements, the Board notes that, in 
the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
claimant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).

A VCAA notice was initially provided to the claimant in 
September 2002.  Under a heading entitled "What Must the 
Evidence Show to Establish Entitlement to the Benefit You 
Want", the RO stated that to support the claim the evidence 
must show the cause of death, an injury or event in service 
and a relationship between the cause of death and the injury, 
disease or event in service.  The RO also indicated that a 
"line of duty investigation report" had been requested to 
support the claim.  

Another VCAA notice was provided in September 2003, which 
detailed evidence that was needed to substantiate the claim; 
the evidence, if any, to be obtained by VA; and the evidence, 
if any, to be provided by the claimant.  It also referenced 
the evidence that had been considered and offered to obtain 
certain evidence on the claimant's behalf.  After each notice 
as well as at multiple other points during the appeal, the 
appellant was afforded the opportunity to supply additional 
evidence and argument.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in her possession that pertains to the claim.  
However, the claims file reflects that the claimant has 
submitted additional witness statements as well as a report 
prepared by a private investigator.  Given that fact, and the 
RO's instructions to her (as noted above), the Board finds 
that the claimant has, effectively, been put on notice to 
provide any evidence in her possession that pertains to the 
claim.  Accordingly, on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); cf. 38 C.F.R. § 20.1102 (2005).]

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, VA 
receives a complete or substantially-complete application for 
VA-administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In this appeal, documents meeting the VCAA's notice 
requirements were furnished to the appellant before and after 
the adverse action on appeal.  However, the Board finds that, 
with respect to this matter, any delay in issuing section 
5103(a) notice was not prejudicial because it did not affect 
the essential fairness of the adjudication, in that the claim 
was fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

In March 2006, also during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), which held, in pertinent part, 
that, in original claims, VA notice must include information 
regarding the effective date that may be assigned, and such 
notice has not explicitly been provided in this case, on 
these facts, such omission is harmless because, in this case, 
the Board is denying the claim, and no effective date is 
being assigned.  

The record shows the claimant has been adequately notified of 
the information and evidence needed to substantiate her 
claim.  All identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Legal Criteria

As noted above, the claimant is seeking VA benefits because 
her husband died while on active duty.  Dependency and 
Indemnification Compensation (DIC) may be paid to a surviving 
spouse of a veteran who dies from a service-connected or 
compensable disability.  38 U.S.C.A. § 1310(a).  For the 
purposes of the provisions of  the law governing DIC, the 
term "veteran" includes a person who died in the active 
military, naval, or air service.  38 U.S.C.A. § 1301.  The 
standards and criteria for determining whether a disability 
is service-connected shall be those applicable under chapter 
11 of Title 38.  38 U.S.C.A. § 1310(a).  

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty unless such injury or disease was the result of the 
serviceman's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  The provisions of 38 U.S.C.A. § 105 
establish a presumption in favor of finding that a serviceman 
acted in the line of duty.  

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2005).

In order to deny a claim based on a finding of willful 
misconduct, a preponderance of the evidence must support such 
a finding.  Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  
Additionally, the element of knowledge of, or wanton and 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 
503-04 (1996).

Given the medical findings in this case, it bears emphasis 
that the law and regulations provide that compensation shall 
not be paid if the disability was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2005).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits (effective for claims filed after October 31, 1990) 
payment of compensation for a disability that is a result of 
a deceased serviceman's own alcohol or drug abuse.  Section 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.

VA's General Counsel has endorsed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The Board notes that VA has a presumption of intoxication 
when a person's blood alcohol content is .10 or more.  VA 
Adjudication Manual M21-1, Part IV, Chapter 11.04(c)(2).  The 
federal government currently encourages states to adopt a 
blood alcohol content of .08 or greater as constituting a per 
se offense of driving while intoxicated.  The Transportation 
Equity Act for the 21st Century (TEA 21), Pub. L. No. 105-178 
(July 22, 1998).  

Factual Background

The deceased serviceman was on active duty at the time of the 
fatal motorcycle accident in May 2002 and was not absent 
without leave.

The June 18, 2002 Line of Duty Investigation (LODI) 
establishes that the deceased serviceman attended a party at 
a civilian's home in El Paso, Texas on the evening of May [redacted], 
2002.  He had consumed some alcohol before the party.  The 
serviceman reportedly gave motorcycle rides to friends at the 
party for several hours from 8:00 P.M. until about 11:45 P.M.  
On his last trip, he gave a ride to a young female civilian, 
and, while traveling at a high rate of speed, he ran a stop 
sign and collided with a wall, which resulted in his own 
death as well as the death of the young lady passenger.  
Preliminary police reports did not indicate confirmed alcohol 
involvement, but subsequent toxicology findings revealed his 
blood alcohol was .24%.  Neither the deceased serviceman nor 
his passenger were wearing helmets or reflective vests.  The 
LODI report indicated that the deceased serviceman was 
operating the motorcycle at the time of the accident.  The 
evidence in that report does not suggest that the veteran 
permitted anyone, other than himself, to operate the 
motorcycle after arriving at the party.

The death certificate listed multiple blunt force injuries as 
the cause of the deceased serviceman's death.  A detailed 
medical examiner's report also concluded that the veteran 
died from multiple blunt force injuries sustained as the 
unhelmeted operator of a motorcycle.  It was also noted that 
he had been consuming alcohol prior to his death.

The official police report prepared in conjunction with the 
accident indicated that the deceased serviceman was driving 
at the time of the incident.  

The deceased female civilian's blood alcohol was .12%, and 
she also tested positive for marijuana.  The record reflects 
that blood alcohol testing above .08% represents intoxication 
in the jurisdiction where the accident occurred.  

An October 2002 legal review of the LODI concluded the 
evidence supported that the deceased serviceman was highly 
intoxicated and driving extremely recklessly at the time of 
the accident, and he was not wearing a helmet, in 
contravention to Army Regulations.  The investigative report 
supported the conclusion that the accident was not in the 
line of duty and due to the deceased's own misconduct.  

The claimant submitted some additional evidence, to include 
several witness statements, a statement by a police officer 
(dated some months after the accident) as well as a private 
investigator's report, all of which purport to demonstrate 
that the deceased female was the driver at the time of the 
accident rather than the serviceman.  

In February 2003, the Army Command Judge Advocate issued a 
Memorandum for Chief, Mortuary Affairs.  The police officer's 
statement dated in September 2002, some months after the 
accident, was considered in that it disagreed with the 
official El Paso Police Department report's conclusion that 
the serviceman was driving the motorcycle because the body of 
the deceased female was located closer to the motorcycle and 
because he was the more experienced driver.  Initially, the 
Army Memorandum questioned the authenticity of the police 
officer's statement and concluded that even if authentic the 
statement was not persuasive because the deceased 
serviceman's greater experience with a motorcycle would have 
been mitigated by "his extremely high level of 
intoxication."  The Memorandum also observed that official 
police report indicated that the body of the deceased 
serviceman was located closer to the point of impact of the 
motorcycle with the wall and that, presumably, both he and 
the deceased female lost contact with the motorcycle at that 
point.

The Department of the Army, Chief Personnel Affairs Branch, 
reviewed even more additional evidence and prepared a 
supplemental report in April 2004, which also concluded that 
that the death was due to the serviceman's misconduct and not 
in the line of duty and the evidence was still insufficient 
to justify a change in the line of duty determination.  A 
private investigator for the claimant reported that the 
location of the bodies with respect to the motorcycle was 
significant because a driver usually holds tight to the 
handle bars and lands closer to the motorcycle.  In this case 
the deceased female was 45 feet from the motorcycle and the 
deceased serviceman was 65 feet from the motorcycle.  He also 
noted that in most cases, the passenger, is thrown upwards 
like the deceased serviceman was.  

Also, according to one witness, Ms. I.M., who was a passenger 
in a vehicle at the intersection just before the accident 
occurred, "it was such a big image, it went by so fast, that 
whatever [passenger] was in the back seemed a bit taller. . . 
."  Since the serviceman was taller than the female, the 
investigator concluded that the serviceman was the passenger 
rather than the driver.  That witness also stated that 
"[t]hey were leaning forward.  I'm not sure if it was 
because of the type of bike they were riding, or what have 
you. [I]t looked like one of those bikes where you kind of 
have to lean forward , that's what I'm assuming it was, 
that's why they were leaning forward or, that . . . because 
they were going too fast.  I have no idea."  The Army report 
noted that the witness's statement on the night of the 
accident reported the motorcycle as initially perceived by 
her as a light and quick flash coming from the passenger side 
of her vehicle.  

The driver of Ms. I.M.'s vehicle reported stopping at a 4 way 
stop sign prior to the accident.  After determining there 
were no other vehicles, she proceeded into the intersection 
and then had to hit her brakes because the motorcycle 
appeared as a "little light and then a flash as a motorcycle 
went from her right to her left.  She commented that the 
motorcycle was going too fast.

Analysis

The appellant principally contends that the deceased 
serviceman was a passenger at the time of the accident rather 
than the motorcycle operator.  The private investigator's 
report concludes that the evidence supports that the 
motorcycle was being driven by an inexperienced driver, in 
this case the female deceased rather than the deceased 
serviceman.  The Board disagrees and finds that the great 
weight of the evidence is against the assertion.  It is not 
disputed that the veteran was highly intoxicated and, the 
Board finds that his level of intoxication, nearly three 
times the legal limit, would likely have impaired his ability 
to drive and diminished his skills in operating a motorcycle.  
Thus, any evidence that the investigator attributes to "an 
inexperienced driver" could just as easily be attributed to 
the intoxicated serviceman.  

The Board also has reviewed the witness statements, and the 
evidence shows that the motorcycle passed in front of Ms. 
I.M.'s vehicle at a high rate of speed, she didn't get a very 
good look at the motorcycle driver or passenger and the 
encounter took place almost instantaneously.  Under those 
circumstances, neither the motorcycle driver nor the 
passenger could be ascertained with any appreciable degree of 
certainty.  The witness could only state that the passenger 
"seemed taller" but that the driver and passenger were 
hunched over, perhaps because of the type of motorcycle, 
which the Board observes could also make it seem that the 
person behind the driver was a bit taller also.  Such 
evidence is at best speculative and equivocal; the witness 
statement is inadequate to establish the female as the 
motorcycle operator.  As noted above and apart from the 
private investigator's assertion that the deceased female was 
the motorcycle operator, there is no suggestion that anyone 
other than the deceased serviceman operated the motorcycle 
while attending the party.  For the foregoing reasons, the 
Board considers the preponderance of the evidence establishes 
that the deceased serviceman was operating the vehicle at the 
time of the accident.  See also official police reports, LODI 
findings and the fact that the deceased serviceman departed 
the party with the female as his passenger shortly before the 
accident.

The deceased serviceman signed a pledge in August 2001 to 
obey signs, speed limits, not operate a vehicle under the 
influence of alcohol, not take unnecessary risks to endanger 
self or others, and to wear a helmet and reflective vest 
while operating a motorcycle.  Any service member could 
understand and comply with those requirements through the 
exercise of ordinary common sense.  The Board additionally 
observes that the deceased serviceman had been an assistant 
instructor in motorcycle safety and attended motorcycle 
safety training prior to the accident, including a session 
only two days before the fatal accident.  Based on the 
evidence, the Board concludes that the deceased serviceman 
possessed an elevated knowledge of motorcycle safety and of 
the likely consequences of the type of conduct that led to 
the fatal accident in this case.  Therefore, the Board finds 
that by operating his motorcycle recklessly, at an excessive 
speed, under the influence of alcohol and without a helmet 
constituted engaging in deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of the 
probable consequences of his actions, activity that was the 
proximate cause of his injuries.

The evidence clearly demonstrates that he was intoxicated 
from alcohol (as was his female passenger) at the time of the 
accident, and such a finding separately supports the 
misconduct determination.  See also Forshey v. West, 12 Vet. 
App. 71 (1998).  

In cases involving intoxication, the evidence need not show 
that the veteran had engaged in "conscious wrongdoing" or 
"deliberate or intentional wrongdoing," actions included in 
the definition of willful misconduct in section 3.1(n).  38 
C.F.R. § 3.1(n)(1).  This is so because section 3.1(n)'s 
definitions of willful misconduct as "an act involving 
conscious wrongdoing of known prohibited  action" or as 
involving "deliberate or intentional  wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences" apply for the purpose of  determining 
entitlement to VA benefits "except as modified" by 
paragraph (c)(2) of section 3.301.  38 C.F.R. § 3.301(c) 
(emphasis added).  Paragraph (c)(2) provides a specific 
exception to sections 3.1(n)'s definition of willful 
misconduct as involving "conscious" or "deliberate or 
intentional" wrongdoing in cases involving intoxication.  In 
such cases, section 3.301(c)(2) provides that, where 
intoxication  results proximately and immediately in 
disability, the disability "will be considered" the result 
of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

As noted in the M21-1, "[a] person is held responsible for 
disabling injuries or death which resulted directly and 
immediately from indulgence in alcohol on an individual 
occasion.  Willful misconduct is the willingness to achieve a 
drunken state and, while in this condition, to undertake 
tasks for which the person is unqualified, physically and  
mentally, because of alcohol."  M21-1, Part IV,  11.04(c); 
see also VAOPGCPREC 2-93 at para. 11 (Jan. 13, 1993).  

In this case, there is no suggestion other than that the 
veteran willingly achieved a drunken state and, while in this 
condition, undertook the operation of a motorcycle, a task 
for which he was likely unqualified, physically and mentally, 
because of alcohol.  Thus, the Board has decided the claim on 
the evidence that is of record and, for the reasons or bases 
articulated above, has concluded that the weight of the 
evidence shows that the veteran was highly intoxicated on May 
[redacted], 2002, and intoxication resulted proximately and 
immediately in his death from a motorcycle accident.  Thus, 
his death was the result of his willful misconduct and 
precludes a finding of service connection for the cause of 
his death.  

Assuming, without conceding, that the deceased serviceman 
permitted an inexperienced driver, that the record 
establishes was also intoxicated, to operate the motorcycle, 
such an act also would amount to willful misconduct under the 
facts in this case.  Permitting an intoxicated and 
inexperienced operator to drive a motorcycle by a person with 
the deceased serviceman's knowledge about motorcycle safety 
constitutes a deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences."  38 C.F.R. § 3.1 (2005).

The preponderance of the evidence supports the conclusion 
that the deceased serviceman's death was the result of 
willful misconduct.  The misconduct in this case was not a 
mere technical violation of police regulations or ordinances.  
The specific actions found to constitute misconduct involve a 
chain of events leading directly to the death of the 
serviceman as well as the death of a female passenger.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").  The Board has also 
considered the statutory line-of-duty presumption afforded by 
38 U.S.C.A. § 105(a), and the finding of willful misconduct 
is supported by a preponderance of the evidence, as discussed 
in this decision.


ORDER

Because the deceased serviceman's death on May [redacted], 2002 in a 
motorcycle accident was the result of his own willful 
misconduct, entitlement to DIC benefits is denied. 



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


